Exhibit 10.2

[Dealer

Dealer Address]

November 11, 2020

To: Q2 Holdings, Inc.

13785 Research Blvd., Suite 150

Austin, TX 78750

Attention:

Telephone No.:

Email:

Re: Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
[_______] (“Dealer”) and Q2 Holdings, Inc., a Delaware corporation
(“Counterparty”), as of the Trade Date specified below (the “Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. Each party further agrees that this Confirmation
together with the Agreement evidence a complete binding agreement between
Counterparty and Dealer as to the subject matter and terms of the Transaction to
which this Confirmation relates, and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Indenture, to be dated
November 18, 2020, between Counterparty and Wilmington Trust, National
Association, as trustee (the “Indenture”) governing the 0.125% Convertible
Senior Notes due 2025 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
350,000,000. In the event of any inconsistency between the terms defined in the
Indenture and this Confirmation, this Confirmation shall govern. The parties
further acknowledge that the Indenture section numbers used herein are based on
the draft of the Indenture last reviewed by Dealer and Counterparty as of the
date of this Confirmation, and if any such section numbers are changed in the
Indenture as executed, the parties will amend this Confirmation in good faith to
preserve the intent of the parties. Subject to the foregoing, references to the
Indenture herein are references to the Indenture as in effect on the date of its
execution and if the Indenture is amended or supplemented following such date
(other than any amendment or supplement pursuant to Section 14.07 of the
Indenture, subject to the second paragraph under “Method of Adjustment” in
Section 3), any such amendment or supplement will be disregarded for purposes of
this Confirmation (other than as provided in Section 9(i)(iii) below) unless the
parties agree otherwise in writing. For the purposes of the Equity Definitions,
the Transaction shall be deemed to be a Share Option Transaction.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form but without
any Schedule except for (a) the election of the laws of the State of New York as
the governing law (without reference to choice of law doctrine) and the election
of USD as the Termination Currency; and (b) (i) the election that the “Cross
Default” provisions of Section 5(a)(vi) of the Agreement shall apply to Dealer
with a “Threshold Amount” of three percent of Dealer’s shareholders’ equity;
provided that “Specified Indebtedness” shall not include obligations in respect
of deposits received in the ordinary course of Dealer’s banking business,
(ii) the phrase “or becoming capable at such time of being declared” shall be



--------------------------------------------------------------------------------

deleted from clause (1) of such Section 5(a)(vi) and (iii) the following
language shall be added to the end thereof “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(x) the default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay

In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement. If there exists any ISDA Master Agreement between Dealer and
Counterparty or any confirmation or other agreement between Dealer and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Counterparty, then notwithstanding anything to the contrary
in such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Dealer and Counterparty are parties, the Transaction shall
not constitute a “Transaction” or “Specified Transaction” as defined in any such
existing or deemed to be existing ISDA Master Agreement between Dealer and
Counterparty, and the occurrence of an Event of Default, Termination Event or
other event under this Transaction shall not, by itself, give rise to any right
or obligation under any other ISDA Master Agreement or other agreement or deemed
agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms.

 

                   Trade Date:    November 11, 2020   Effective Date:    The
fifth Exchange Business Day immediately prior to the Premium Payment Date  
Option Style:    “Modified American”, as described under “Procedures for
Exercise” below   Option Type:    Call   Buyer:    Counterparty   Seller:   
Dealer   Shares:    The common stock of Counterparty, par value USD 0.0001 per
share (Exchange symbol “QTWO”).   Number of Options:    350,000. For the
avoidance of doubt, the Number of Options shall be reduced by any Options
exercised by Counterparty. In no event will the Number of Options be less than
zero.   Applicable Percentage:    [__]%   Option Entitlement:    A number equal
to the product of the Applicable Percentage and 7.1355.   Strike Price:    USD
140.1443   Cap Price:    USD 211.5400   Premium:    USD [__]   Premium Payment
Date    November 18, 2020   Exchange:    The New York Stock Exchange

 

2



--------------------------------------------------------------------------------

                   Related Exchange(s):    All Exchanges   Excluded Provisions:
   Section 14.03 and Section 14.04(h) of the Indenture.

Procedures for Exercise.

     Conversion Date:    With respect to any conversion of a Convertible Note
(other than any conversion of Convertible Notes with a Conversion Date occurring
prior to the Free Convertibility Date (any such conversion, an “Early
Conversion”), to which the provisions of Section 9(i)(i) of this Confirmation
shall apply), the date on which the Holder (as such term is defined in the
Indenture) of such Convertible Note satisfies all of the requirements for
conversion thereof as set forth in Section 14.02 of the Indenture; provided that
if Counterparty has not delivered to Dealer a related Notice of Exercise, then
in no event shall a Conversion Date be deemed to occur hereunder (and no Option
shall be exercised or deemed to be exercised hereunder) with respect to any
surrender of a Convertible Note for conversion in respect of which Counterparty
has elected to designate a financial institution for exchange in lieu of
conversion of such Convertible Note pursuant to Section 14.12 of the Indenture.
  Free Convertibility Date:    August 15, 2025   Expiration Time:    The
Valuation Time   Expiration Date:    November 15, 2025, subject to earlier
exercise.   Multiple Exercise:    Applicable, as described under “Automatic
Exercise” below.   Automatic Exercise:    Notwithstanding Section 3.4 of the
Equity Definitions, on each Conversion Date occurring on or after the Free
Convertibility Date, in respect of which a Notice of Conversion that is
effective as to Counterparty has been delivered by the relevant converting
Holder, a number of Options equal to the number of Convertible Notes in
denominations of USD 1,000 as to which such Conversion Date has occurred shall
be deemed to be automatically exercised; provided that such Options shall be
exercised or deemed exercised only if Counterparty has provided a Notice of
Exercise to Dealer in accordance with “Notice of Exercise” below.     
Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.   Notice
of Exercise:    Notwithstanding anything to the contrary in the Equity
Definitions or under “Automatic Exercise” above, in order to exercise any
Options relating to Convertible Notes with a Conversion Date occurring on or
after the Free Convertibility Date, Counterparty must notify Dealer

 

3



--------------------------------------------------------------------------------

     in writing before 5:00 p.m. (New York City time) on the Scheduled Valid Day
immediately preceding the Expiration Date specifying the number of such Options;
provided that if the Relevant Settlement Method for such Options is (x) Net
Share Settlement and the Specified Cash Amount (as defined below) is not USD
1,000, (y) Cash Settlement or (z) Combination Settlement, Dealer shall have
received a separate notice (the “Notice of Final Settlement Method”) in respect
of all such Convertible Notes before 5:00 p.m. (New York City time) on the Free
Convertibility Date specifying (1) the Relevant Settlement Method for such
Options, and (2) if the settlement method for the related Convertible Notes is
not Settlement in Shares or Settlement in Cash (each as defined below), the
fixed amount of cash per Convertible Note that Counterparty has elected to
deliver to Holders (as such term is defined in the Indenture) of the related
Convertible Notes (the “Specified Cash Amount”). Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Notes.                    Valuation Time:    At the
close of trading of the regular trading session on the Exchange; provided that
if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.   Market Disruption
Event:    Section 6.3(a) of the Equity Definitions is hereby replaced in its
entirety by the following:      “‘Market Disruption Event’ means, in respect of
a Share, (i) a failure by the primary United States national or regional
securities exchange or market on which the Shares are listed or admitted for
trading to open for trading during its regular trading session or (ii) the
occurrence or existence prior to 1:00 p.m. (New York City time) on any Scheduled
Valid Day for the Shares for more than one half-hour period in the aggregate
during regular trading hours of any suspension or limitation imposed on trading
(by reason of movements in price exceeding limits permitted by the relevant
stock exchange or otherwise) in the Shares or in any options contracts or
futures contracts relating to the Shares, which, in either case, the Calculation
Agent determines is material.”

Settlement Terms.

     Settlement Method:    For any Option, Net Share Settlement; provided that
if the Relevant Settlement Method set forth below for such Option is not Net
Share Settlement, then the Settlement Method for such Option shall be such
Relevant Settlement Method, but only if Counterparty shall have notified Dealer
of the Relevant Settlement Method in the Notice of Final Settlement Method for
such Option.

 

4



--------------------------------------------------------------------------------

                   Relevant Settlement Method:    In respect of any Option:     
(i) if Counterparty has elected to settle its conversion obligations in respect
of the related Convertible Note (A) entirely in Shares pursuant to
Section 14.02(a)(iv)(A) of the Indenture (together with cash in lieu of
fractional Shares) (such settlement method, “Settlement in Shares”), (B) in a
combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Indenture with a Specified Cash Amount less than USD 1,000 (such settlement
method, “Low Cash Combination Settlement”) or (C) in a combination of cash and
Shares pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified
Cash Amount equal to USD 1,000, then, in each case, the Relevant Settlement
Method for such Option shall be Net Share Settlement;      (ii) if Counterparty
has elected to settle its conversion obligations in respect of the related
Convertible Note in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount greater
than USD 1,000, then the Relevant Settlement Method for such Option shall be
Combination Settlement; and      (iii) if Counterparty has elected to settle its
conversion obligations in respect of the related Convertible Note entirely in
cash pursuant to Section 14.02(a)(iv)(B) of the Indenture (such settlement
method, “Settlement in Cash”), then the Relevant Settlement Method for such
Option shall be Cash Settlement.   Net Share Settlement:    If Net Share
Settlement is applicable to any Option exercised or deemed exercised hereunder,
Dealer will deliver to Counterparty, on the relevant Settlement Date for each
such Option, a number of Shares (the “Net Share Settlement Amount”) equal to the
sum, for each Valid Day during the Settlement Averaging Period for each such
Option, of (i) (a) the Daily Option Value for such Valid Day, divided by (b) the
Relevant Price on such Valid Day, divided by (ii) the number of Valid Days in
the Settlement Averaging Period; provided that in no event shall the Net Share
Settlement Amount for any Option exceed a number of Shares equal to the
Applicable Limit for such Option divided by the Applicable Limit Price on the
Settlement Date for such Option. Counterparty shall notify Dealer (which notice
may, for the avoidance of doubt, be by email) of such amount of cash, if any,
and number of Shares, if any, that the Counterparty will be delivering to
holders of the Convertible Notes pursuant to the terms of the Indenture prior to
the Settlement Date.      Dealer will pay cash in lieu of delivering any
fractional Shares to be delivered with respect to any Net Share Settlement
Amount valued at the Relevant Price for the last Valid Day of the Settlement
Averaging Period.

 

5



--------------------------------------------------------------------------------

                   Combination Settlement:    If Combination Settlement is
applicable to any Option exercised or deemed exercised hereunder, Dealer will
pay or deliver, as the case may be, to Counterparty, on the relevant Settlement
Date for each such Option:     

(i) cash (the “Combination Settlement Cash Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Cash Amount for such Valid Day shall
be deemed to be zero; and

    

(ii)  Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;

     provided that in no event shall the sum of (x) the Combination Settlement
Cash Amount for any Option and (y) the Combination Settlement Share Amount for
such Option multiplied by the Applicable Limit Price on the Settlement Date for
such Option, exceed the Applicable Limit for such Option.      Dealer will pay
cash in lieu of delivering any fractional Shares to be delivered with respect to
any Combination Settlement Share Amount valued at the Relevant Price for the
last Valid Day of the Settlement Averaging Period.   Cash Settlement:    If Cash
Settlement is applicable to any Option exercised or deemed exercised hereunder,
in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period.

 

6



--------------------------------------------------------------------------------

                   Daily Option Value:    For any Valid Day, an amount equal to
(i) the Option Entitlement on such Valid Day, multiplied by (ii) (A) the lesser
of the Relevant Price on such Valid Day and the Cap Price, less (B) the Strike
Price on such Valid Day; provided that if the calculation contained in clause
(ii) above results in a negative number, the Daily Option Value for such Valid
Day shall be deemed to be zero. In no event will the Daily Option Value be less
than zero.   Applicable Limit:    For any Option, an amount of cash equal to the
Applicable Percentage multiplied by the excess of (i) the aggregate of (A) the
amount of cash, if any, paid to the Holder of the related Convertible Note upon
conversion of such Convertible Note pursuant to Section 14.02 of the Indenture
and (B) the number of Shares, if any, delivered to the Holder of the related
Convertible Note pursuant to Section 14.02 of the Indenture upon conversion of
such Convertible Note multiplied by the Applicable Limit Price on the Settlement
Date for such Option, over (ii) USD 1,000.   Applicable Limit Price:    On any
day, the opening price as displayed under the heading “Op” on Bloomberg page
QTWO <equity> (or any successor thereto).   Valid Day:    A day on which
(i) there is no Market Disruption Event and (ii) trading in the Shares generally
occurs on the Exchange or, if the Shares are not then listed on the Exchange, on
the principal other United States national or regional securities exchange on
which the Shares are then listed or, if the Shares are not then listed on a
United States national or regional securities exchange, on the principal other
market on which the Shares are then listed or admitted for trading. If the
Shares are not so listed or admitted for trading, “Valid Day” means a Business
Day.   Scheduled Valid Day:    A day that is scheduled to be a Valid Day on the
principal United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading. If the Shares are not so
listed or admitted for trading, “Scheduled Valid Day” means a Business Day.  
Business Day:    Any day other than a Saturday, a Sunday or a day on which the
Federal Reserve Bank of New York is authorized or required by law or executive
order to close or be closed.   Relevant Price:    On any Valid Day during the
applicable Settlement Averaging Period, the per Share volume-weighted average
price as displayed under the heading “Bloomberg VWAP” on Bloomberg page QTWO
<equity> AQR (or its equivalent successor if such page is not available) in
respect of the period from the scheduled opening time of the Exchange to the
Scheduled Closing Time of the Exchange on such Valid Day (or if such
volume-weighted average price is unavailable at such time, the market value of
one Share on such Valid Day, as determined by the

 

7



--------------------------------------------------------------------------------

     Calculation Agent in a commercially reasonable manner using, if
practicable, a volume-weighted average method). The Relevant Price will be
determined without regard to after-hours trading or any other trading outside of
the regular trading session trading hours.                    Settlement
Averaging Period:    For any Option and regardless of the Settlement Method
applicable to such Option, the 30 consecutive Valid Days commencing on, and
including, the 31st Scheduled Valid Day immediately prior to the Expiration
Date.   Settlement Date:    For any Option, the second Business Day immediately
following the final Valid Day of the Settlement Averaging Period for such
Option.   Settlement Currency:    USD   Other Applicable Provisions:    The
provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.   Representation and
Agreement:    Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Counterparty shall be, upon delivery, subject
to restrictions and limitations arising from Counterparty’s status as issuer of
the Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)). With respect to any such certificated
shares (as described in clause (ii) above), the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof. 3. Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

  Potential Adjustment Events:    Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in any Dilution Adjustment Provision, that would result
in an adjustment under the Indenture to the “Conversion Rate” or the composition
of a “unit of Reference Property” or to any “Last Reported Sale Price” , “Daily
VWAP,” “Daily Conversion Value” or “Daily Settlement Amount” (each as defined in
the Indenture). For the avoidance of doubt, Dealer shall not have any delivery
or payment obligation

 

8



--------------------------------------------------------------------------------

                      hereunder, and no adjustment shall be made to the terms of
the Transaction, on account of (x) any distribution of cash, property or
securities by Counterparty to holders of the Convertible Notes (upon conversion
or otherwise) or (y) any other transaction in which holders of the Convertible
Notes are entitled to participate, in each case, in lieu of an adjustment under
the Indenture of the type referred to in the immediately preceding sentence
(including, without limitation, pursuant to the fourth sentence of the first
paragraph of Section 14.04(c) of the Indenture or the fourth sentence of
Section 14.04(d) of the Indenture).   Method of Adjustment:    Calculation Agent
Adjustment, which means that, notwithstanding Section 11.2(c) of the Equity
Definitions, upon any Potential Adjustment Event, the Calculation Agent shall
make a corresponding adjustment to any one or more of the Strike Price, Number
of Options, Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction to account for the economic effect of
the event on the Transaction, with such adjustments made by reference to the
effect of such event on a commercially reasonable hedge position.     
Notwithstanding the foregoing and “Consequences of Merger Events / Tender
Offers” below:     

(i) if the Calculation Agent in good faith disagrees with any adjustment to the
Convertible Notes that involves an exercise of discretion by Counterparty or its
board of directors (including, without limitation, pursuant to Section 14.05 of
the Indenture, Section 14.07 of the Indenture or any supplemental indenture
entered into thereunder or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine the
adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction in a commercially reasonable manner; provided
that, notwithstanding the foregoing, if any Potential Adjustment Event occurs
during the Settlement Averaging Period but no adjustment was made to any
Convertible Note under the Indenture because the relevant Holder (as such term
is defined in the Indenture) was deemed to be a record owner of the underlying
Shares on the related Conversion Date, then the Calculation Agent shall make an
adjustment, as determined by it in good faith and in a commercially reasonable
manner, to the terms hereof in order to account for such Potential Adjustment
Event;

 

9



--------------------------------------------------------------------------------

                     

(ii)  in connection with any Potential Adjustment Event as a result of an event
or condition set forth in Section 14.04(b) of the Indenture or Section 14.04(c)
of the Indenture where, in either case, the period for determining “Y” (as such
term is used in Section 14.04(b) of the Indenture) or “SP0” (as such term is
used in Section 14.04(c) of the Indenture), as the case may be, begins before
Counterparty has publicly announced the event or condition giving rise to such
Potential Adjustment Event, then the Calculation Agent shall have the right to
adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities, with such adjustments made assuming that
the Dealer maintains a commercially reasonable hedge position, as a result of
such event or condition not having been publicly announced prior to the
beginning of such period; and

    

(iii)  if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall have the right to
adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities, with such adjustments made assuming that
the Dealer maintains a commercially reasonable hedge position, as a result of
such Potential Adjustment Event Change.

  Dilution Adjustment Provisions:    Sections 14.04(a), (b), (c), (d) and
(e) and Section 14.05 of the Indenture.

 

10



--------------------------------------------------------------------------------

Extraordinary Events applicable to the Transaction:

                   Merger Events:    Applicable; provided that notwithstanding
Section 12.1(b) of the Equity Definitions, a “Merger Event” means the occurrence
of any event or condition set forth in the definition of “Merger Event” in
Section 14.07 of the Indenture.   Tender Offers:    Applicable; provided that
notwithstanding Section 12.1(d) of the Equity Definitions, a “Tender Offer”
means the occurrence of any event or condition set forth in Section 14.04(d) of
the Indenture.   Consequences of Merger Events/ Tender Offers:   
Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction, subject to
the second paragraph under “Method of Adjustment”; provided, however, that such
adjustment shall be made without regard to any adjustment to the Conversion Rate
pursuant to any Excluded Provision; provided further that if, with respect to a
Merger Event or a Tender Offer, (i) the consideration for the Shares includes
(or, at the option of a holder of Shares, may include) shares of an entity or
person that is not a corporation or is not organized under the laws of the
United States, any State thereof or the District of Columbia or (ii) the
Counterparty to the Transaction following such Merger Event or Tender Offer will
not be a corporation organized under the laws of the United States, any State
thereof or the District of Columbia, then, in either case, Cancellation and
Payment (Calculation Agent Determination) may apply at Dealer’s sole election;
provided further that, for the avoidance of doubt, adjustments shall be made
pursuant to the provisions set forth above regardless of whether any Merger
Event or Tender Offer gives rise to an Early Conversion.   Consequences of
Announcement Events:    Modified Calculation Agent Adjustment as set forth in
Section 12.3(d) of the Equity Definitions; provided that, in respect of an
Announcement Event, (x) references to “Tender Offer” shall be replaced by
references to “Announcement Event” and references to “Tender Offer Date” shall
be replaced by references to “date of such Announcement Event”, (y) the phrase
“exercise, settlement, payment or any other terms of the Transaction (including,
without limitation, the spread)” shall be replaced with the phrase “Cap Price
(provided that in no event shall the Cap Price be less than the Strike Price)”,
the parenthetical beginning in the fifth line shall be deleted and replaced with
the parenthetical “(solely to account for changes in volatility, expected
dividends,

 

11



--------------------------------------------------------------------------------

                      stock loan rate or liquidity relevant to the Shares or the
Transaction)”, and the words “whether within a commercially reasonable (as
determined by the Calculation Agent) period of time prior to or after the
Announcement Event,” shall be inserted prior to the word “which” in the seventh
line, and (z) for the avoidance of doubt, the Calculation Agent shall in a
commercially reasonable manner determine whether the relevant Announcement Event
has had a material economic effect on the Transaction (and, if so, shall adjust
the Cap Price accordingly) on one or more occasions on or after the date of the
Announcement Event up to, and including, the Expiration Date, any Early
Termination Date and/or any other date of cancellation, it being understood that
any adjustment in respect of an Announcement Event shall take into account any
earlier adjustment relating to the same Announcement Event. An Announcement
Event shall be an “Extraordinary Event” for purposes of the Equity Definitions,
to which Article 12 of the Equity Definitions is applicable.   Announcement
Event:    (i) The public announcement by (x) the Issuer, any subsidiary of the
Issuer or any Valid Third-Party Entity of an Announcement Date in respect of a
Merger Event or Tender Offer or any transaction or event or series of
transactions and/or events that, if completed, would constitute a Merger Event
or Tender Offer, (y) Issuer or any subsidiary thereof of any potential
acquisition or disposition by Counterparty and/or its subsidiaries where the
aggregate consideration exceeds 30% of the market capitalization of Counterparty
as of the date of such announcement (an “Acquisition Transaction”) or
(z) Issuer, any subsidiary of Issuer or any Valid Third-Party Entity of the
intention to enter into a Merger Event or Tender Offer or an Acquisition
Transaction, (ii) the public announcement by Counterparty of an intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that may include, a Merger Event or Tender Offer or an Acquisition
Transaction or (iii) any subsequent public announcement by any Valid Third Party
Entity, Issuer or any subsidiary of Issuer of a change to a transaction or
intention that is the subject of an announcement of the type described in clause
(i) or (ii) of this sentence (including, without limitation, a new announcement,
whether or not by the same party, relating to such a transaction or intention or
the announcement of a withdrawal from, or the abandonment or discontinuation of,
such a transaction or intention), as determined by the Calculation Agent (any
event described in clause (i), (ii) or (iii), an “Announcement Event”). For the
avoidance of doubt, the occurrence of an Announcement Event with respect to any
transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention. For purposes
of this definition of “Announcement Event,” (A) “Merger Event” shall mean such
term as defined under

 

12



--------------------------------------------------------------------------------

                      Section 12.1(b) of the Equity Definitions (but, for the
avoidance of doubt, the remainder of the definition of “Merger Event” in
Section 12.1(b) of the Equity Definitions following the definition of “Reverse
Merger” therein shall be disregarded) and (B) “Tender Offer” shall mean such
term as defined under Section 12.1(d) of the Equity Definitions; provided that
Section 12.1(d) of the Equity Definitions is hereby amended by replacing “10%”
with “20%” in the third line thereof.

Valid Third-Party Entity:

   In respect of any transaction, any third party that the Calculation Agent in
good faith and in a commercially reasonable manner determines has a bona fide
intent to enter into or consummate such transaction (it being understood and
agreed that in determining whether such third party has such a bona fide intent,
the Calculation Agent shall take into consideration the effect of the relevant
announcement by such third party on the Shares and/or options relating to the
Shares).

Announcement Date:

   The definition of “Announcement Date” in Section 12.1 of the Equity
Definitions is hereby amended by (i) replacing the words “a firm” with the word
“any” in the second and fourth lines thereof, (ii) replacing the word “leads to
the” with the words “, if completed, would lead to a” in the third and the fifth
lines thereof, (iii) replacing the words “voting shares” with the word “Shares”
in the fifth line thereof,; and (iv) inserting the word “potential” following
the words “in the case of a” at the beginning of clauses (i) and (ii) therein.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

                   Additional Disruption Events:      Change in Law:   
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position” and (iii) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption, effectiveness or promulgation of new
regulations authorized or mandated by existing statute)”.

 

13



--------------------------------------------------------------------------------

                   Failure to Deliver:    Applicable   Hedging Disruption:   
Applicable; provided that:     

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by inserting
the following two phrases at the end of such Section:

    

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

    

(ii)  Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

  Increased Cost of Hedging:    Not Applicable   Hedging Party:    For all
applicable Additional Disruption Events, Dealer.   Determining Party:    For all
applicable Extraordinary Events, Dealer; provided that when making any
determination or calculation as “Determining Party,” Dealer shall be bound by
the same obligations relating to required acts of the Calculation Agent as set
forth in Section 1.40 of the Equity Definitions and this Confirmation as if
Determining Party were the Calculation Agent. Whenever Determining Party is
called upon to make a determination, calculation or adjustment pursuant to the
terms of this Confirmation or the Equity Definitions to take into account the
effect of an event, the Determining Party shall make such determination,
calculation or adjustment assuming that the Determining Party maintains a
commercially reasonable Hedge Position in respect of the Transaction.     
Following any determination or calculation by Determining Party hereunder, upon
a written request by Counterparty (which may be by email), Determining Party
will promptly (but in any event within five Scheduled Trading Days) provide to
Counterparty by email to the email address provided by Counterparty in such
written request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such determination or calculation (including any assumptions used in making such
determination or calculation), it being understood that in no event will
Determining Party be obligated to share with Counterparty any proprietary or
confidential data or information or any proprietary or confidential models used
by it in making such determination or calculation or any information that is
subject to an obligation not to disclose such information.

 

14



--------------------------------------------------------------------------------

                   Non-Reliance:    Applicable   Agreements and Acknowledgments
Regarding Hedging Activities:    Applicable   Additional Acknowledgments:   
Applicable 4. Calculation Agent.    Dealer; provided that if an Event of Default
as a result of Section 5(a)(vii) of the Agreement has occurred and is continuing
with respect to Dealer, then Counterparty shall have the right to designate a
Calculation Agent that is a leading recognized dealer in equity derivatives (as
determined in good faith by the Counterparty) for so long as such Event of
Default is continuing.      Whenever the Calculation Agent is called upon to
make a determination, calculation or adjustment pursuant to the terms of this
Confirmation or the Equity Definitions to take into account the effect of an
event, the Calculation Agent shall make such determination, calculation or
adjustment assuming that such dealer maintains a commercially reasonable Hedge
Position in respect of the Transaction.      Following any adjustment,
determination or calculation by the Calculation Agent hereunder, upon a written
request by Counterparty (which may be by email), the Calculation Agent will
promptly (but in any event within five Scheduled Trading Days) provide to
Counterparty by email to the email address provided by Counterparty in such
written request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such adjustment, determination or calculation (including any assumptions used in
making such adjustment, determination or calculation), it being understood that
in no event will the Calculation Agent be obligated to share with Counterparty
any proprietary or confidential data or information or any proprietary or
confidential models used by it in making such adjustment, determination or
calculation or any information that is subject to an obligation not to disclose
such information.      All calculations and determinations by the Calculation
Agent shall be made in good faith and in a commercially reasonable manner.

 

15



--------------------------------------------------------------------------------

5.

Account Details.

 

  (a)

Account for payments to Counterparty:

[________]

Account for delivery of Shares to Counterparty:

[________]

 

  (b)

Account for payments to Dealer:

[________]

Account for delivery of Shares from Dealer:

To be provided.

 

6.

Offices.

 

  (a)

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

  (b)

The Office of Dealer for the Transaction is: [______]

 

7.

Notices.

 

  (a)

Address for notices or communications to Counterparty:

Q2 Holdings, Inc.

13785 Research Blvd., Suite 150

Austin, TX 78750

Attention:

Telephone No.:

Email:

 

  (b)

Address for notices or communications to Dealer:

[____________________]

Attention:    [____________] Telephone:    [____________] Facsimile:   
[____________] Email:    [____________] With a copy to: [____________________]
Attention:    [____________] Telephone:    [____________] Facsimile:   
[____________] Email:    [____________]

 

8.

Representations and Warranties of Counterparty.

Counterparty hereby represents and warrants to Dealer that each of the
representations and warranties of Counterparty set forth in Section 5 of the
Exchange and/or Subscription Agreement (the “Exchange Agreement”), dated as of
November 11, 2020, between Counterparty and the investors in the Convertible
Notes, is true and correct and is hereby deemed to be repeated to Dealer as if
set forth herein. Counterparty hereby further represents and warrants to Dealer
on the date hereof and on and as of the Premium Payment Date that:

 

16



--------------------------------------------------------------------------------

  (a)

Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b)

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any applicable order, writ, injunction or decree of any court or governmental
authority or agency, or any agreement or instrument to which Counterparty or any
of its subsidiaries is a party or by which Counterparty or any of its
subsidiaries is bound or to which Counterparty or any of its subsidiaries is
subject, or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument.

 

  (c)

No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

  (d)

Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

  (e)

Counterparty is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (f)

Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty or the Shares.

 

  (g)

No state or local (including any non-U.S. jurisdiction’s) law, rule, regulation
or regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares; provided
that Counterparty makes no representation or warranty regarding any such
requirement that is applicable generally to the ownership of equity securities
by Dealer or any of its affiliates solely as a result of it or any of such
affiliates being a financial institution or broker-dealer.

 

  (h)

Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.

 

  (i)

The underlying assets of Counterparty do not constitute “plan assets” under the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), by reason
of Department of Labor Regulation 29 CFR §2510.3-101, as modified by
Section 3(42) of ERISA.

 

17



--------------------------------------------------------------------------------

  (j)

On each of the Trade Date and the Premium Payment Date, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.

 

9.

Other Provisions.

 

  (a)

Opinions. Counterparty shall deliver to Dealer an opinion of counsel, dated as
of the Premium Payment Date, with respect to the matters set forth in Sections
8(a) through (c) of this Confirmation; provided that with respect to any
“agreement or instrument” referred to in Section 8(b), such opinion shall only
refer to each of the material agreements that would be required to be listed as
exhibits to the Counterparty’s Annual Report on Form 10-K if such report was
filed as of the date of such counsel’s opinion (it being understood that such
opinion of counsel shall be limited to the federal laws of the United States,
the laws of the State of New York and the General Corporate Law of the State of
Delaware and may contain customary limitations, exceptions and qualifications).
Delivery of such opinion to Dealer shall be a condition precedent for the
purpose of Section 2(a)(iii) of the Agreement with respect to each obligation of
Dealer under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, at least one Exchange Business Day prior
to any day on which Counterparty effects any repurchase of Shares, give Dealer a
written notice of such repurchase (a “Repurchase Notice”) on such day if
following such repurchase, the number of outstanding Shares as determined on
such day is (i) less than [__]1 million (in the case of the first such notice)
or (ii) thereafter more than [__]2 million less than the number of Shares
included in the immediately preceding Repurchase Notice. Counterparty agrees to
indemnify and hold harmless Dealer and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all losses
(including losses relating to Dealer’s hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to the
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, which an Indemnified Person may
become subject to, as a result of Counterparty’s failure to provide Dealer with
a Repurchase Notice on the day and in the manner specified in this paragraph,
and to reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person as a result
of Counterparty’s failure to provide Dealer with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others Counterparty may designate in
such proceeding and shall pay the fees and expenses of such counsel related to
such proceeding. Counterparty shall not be liable for any settlement of any
proceeding contemplated by this paragraph that is effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.
Counterparty shall not, without the prior written consent of the

 

 

1 

Insert the number of Shares outstanding that would cause Dealer’s current
position in the Shares underlying the Transaction (including the number of
Shares underlying any additional transaction if the greenshoe is exercised in
full, and any Shares under pre-existing call option transactions with
Counterparty) to increase by 0.5%. To be based on Dealer with highest Applicable
Percentage.

2 

Insert the number of Shares that, if repurchased, would cause Dealer’s current
position in the Shares underlying the Transaction (including the number of
Shares underlying any additional transaction if the greenshoe is exercised in
full, and any Shares under pre-existing call option transactions with
Counterparty) to increase by a further 0.5% from the threshold for the first
Repurchase Notice. To be based on Dealer with highest Applicable Percentage.

 

18



--------------------------------------------------------------------------------

  Indemnified Person, effect any settlement of any pending or threatened
proceeding contemplated by this paragraph that is in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

  (c)

Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until the
second Scheduled Trading Day immediately following the final day of the
Effective Date, engage in any such distribution.

 

  (d)

No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment.

 

  (i)

Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited to the following conditions:

 

  (A)

With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(n) or 9(s) of this Confirmation;

 

  (B)

Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the Internal Revenue Code of 1986, as
amended);

 

  (C)

Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are requested and reasonably satisfactory
to Dealer;

 

  (D)

Dealer will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

 

19



--------------------------------------------------------------------------------

  (E)

An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

  (F)

Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G)

Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

  (ii)

Dealer may, without Counterparty’s consent, transfer or assign all, but not less
than all, of its rights or obligations under the Transaction to any Affiliate of
Dealer that (i) is a nationally recognized dealer in equity derivatives similar
to the Transaction and (ii) has a long-term issuer rating that is equal to or
better than Dealer’s credit rating at the time of such transfer or assignment
[and (iii) whose obligations will be guaranteed, pursuant to the terms of a
customary guarantee used generally for similar transactions, by [DEALER], a
Delaware company, or its ultimate parent]3 if the following conditions are
satisfied (the “Transfer Conditions”): (1) the transferee agrees in writing with
Dealer to be bound by the terms of this Confirmation with respect to the
transferred obligations; (2) as of the date of such transfer, and giving effect
thereto, the transferee will not be required to withhold or deduct on account of
Tax from any payments under the Agreement or will be required to gross up for
such Tax under Section 2(d)(i)(4) of the Agreement; (3) as of the date of such
transfer, and giving effect thereto, Counterparty will not be required to gross
up for such Tax under Section 2(d)(i)(4) of the Agreement; (4) no Event of
Default where Dealer is the Defaulting Party or Termination Event where Dealer
is the sole Affected Party has occurred and is continuing at the time of the
transfer, and no Event of Default or Termination Event will occur with respect
to Counterparty, Dealer or the transferee as a result of such transfer; (5) if
to a transferee incorporated or organized in a jurisdiction other than the
United States or United Kingdom, after giving effect to such transfer, no
material adverse legal or regulatory consequence shall result to Dealer,
Counterparty or the transferee as a result of such transfer; and (6) Dealer
shall have provided prompt written notice to Counterparty of such transfer.
Dealer may, with Counterparty’s consent, transfer or assign all or any part of
its rights or obligations under the Transaction to any other third party, such
consent not to be unreasonably withheld or delayed. If at any time at which
(A) the Section 16 Percentage exceeds 8.5%, (B) the Option Equity Percentage
exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if
any applies) (any such condition described in clauses (A), (B) or (C), an
“Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Options to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Options underlying the Terminated Portion,
(2) Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section 9(m) shall apply to
any amount that is payable by Dealer

 

 

3 

Include for Dealer providing guarantee

 

20



--------------------------------------------------------------------------------

  to Counterparty pursuant to this sentence as if Counterparty was not the
Affected Party). The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or any “group” (within the meaning of Section 13 of the
Exchange Act) of which Dealer is or may be deemed to be a part beneficially owns
(within the meaning of Section 13 of the Exchange Act), without duplication, on
such day (or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Option Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Options and the Option
Entitlement and (2) the aggregate number of Shares underlying any other call
option transaction sold by Dealer to Counterparty, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or would result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.

 

  (iii)

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance, but shall not be discharged to the extent of any failure to perform
any designated or delegated obligation of Dealer under this Confirmation.

 

  (f)

Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer’s
commercially reasonable hedging activities hereunder, Dealer reasonably
determines that it would have a legal or regulatory concern if it were to
deliver, or to acquire Shares to deliver, any or all of the Shares to be
delivered by Dealer on any Settlement Date for the Transaction, Dealer, acting
in good faith and in a commercially reasonable manner, may, by notice to
Counterparty on or prior to any Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Shares on two or more dates (each, a “Staggered Settlement
Date”) as follows:

 

  (i)

in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;

 

  (ii)

the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

21



--------------------------------------------------------------------------------

  (iii)

if the Net Share Settlement terms or the Combination Settlement terms set forth
above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

 

  (g)

[Insert Dealer agency boilerplate, if applicable.]

 

  (h)

Reserved.

 

  (i)

Additional Termination Events/Conversion Event/Repayment Event.

 

  (i)

Notwithstanding anything to the contrary in this Confirmation, upon any Early
Conversion in respect of which a Notice of Conversion that is effective as to
Counterparty has been delivered by the relevant converting Holder:

 

  (A)

Counterparty shall, within one Scheduled Trading Day of the Conversion Date for
such Early Conversion, provide written notice (an “Early Conversion Notice”) to
Dealer specifying the number of Convertible Notes surrendered for conversion on
such Conversion Date (such Convertible Notes, the “Affected Convertible Notes”),
and the giving of such Early Conversion Notice shall constitute a Conversion
Event. “Conversion Event” means an event as provided in this clause (i),
provided that any such Early Conversion Notice shall contain an acknowledgment
by Counterparty of its responsibilities under applicable securities laws, and in
particular Section 9 and Section 10(b) of the Exchange Act and the rules and
regulations thereunder in respect of the delivery of such Early Conversion
Notice;

 

  (B)

upon receipt of any such Early Conversion Notice, Dealer shall designate an
Exchange Business Day as an Early Termination Date (which Exchange Business Day
shall be no earlier than one Scheduled Trading Day following the Conversion Date
for such Early Conversion) with respect to the portion of the Transaction
corresponding to a number of Options (the “Affected Number of Options”) equal to
the lesser of (x) the number of Affected Convertible Notes and (y) the Number of
Options as of the Conversion Date for such Early Conversion;

 

  (C)

any amount payable hereunder with respect to such termination shall be
calculated pursuant to Section 6 of the Agreement as if (x) an Additional
Termination Event had occurred and an Early Termination Date had been designated
in respect of a transaction having terms identical to the Transaction and a
Number of Options equal to the Affected Number of Options, (y) Counterparty were
the sole Affected Party with respect to such Additional Termination Event and
(z) the terminated portion of the Transaction were the sole Affected
Transaction; provided that the amount payable with respect to such termination
shall not be greater than (1) the Applicable Percentage, multiplied by (2) the
Affected Number of Options, multiplied by (3) (x) the sum of (i) the amount of
cash paid (if any) to the Holder (as determined pursuant to the Indenture) of an
Affected Convertible Note upon conversion of such Affected Convertible Note and
(ii) the number of Shares delivered (if any) to the Holder (as such term is
defined in the Indenture) of an Affected Convertible Note upon conversion of
such Affected Convertible Note, multiplied by the fair market value of one Share
as determined by the Calculation Agent, minus (y) USD 1,000;

 

22



--------------------------------------------------------------------------------

  (D)

for the avoidance of doubt, in determining the amount payable in respect of such
Affected Transaction pursuant to Section 6 of the Agreement, Dealer shall assume
that (x) the relevant Early Conversion and any conversions, adjustments,
agreements, payments, deliveries or acquisitions by or on behalf of Counterparty
leading thereto had not occurred, (y) no adjustments to the Conversion Rate have
occurred pursuant to any Excluded Provision and (z) the corresponding
Convertible Notes remain outstanding;

 

  (E)

the provisions of Section 9(l) will apply to any payment required to be made
pursuant to this section; and

 

  (F)

the Transaction shall remain in full force and effect, except that, as of the
Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options; provided, however, the Transaction
shall terminate upon such reduction if, after such reduction, the Number of
Options is zero.

 

  (ii)

Notwithstanding anything to the contrary in this Confirmation if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section 6.01 of the Indenture, resulting in the
obligations thereunder becoming or being declared due and payable prior to their
stated maturity, then such event of default shall constitute an Additional
Termination Event applicable to the Transaction and, with respect to such
Additional Termination Event, (A) Counterparty shall be deemed to be the sole
Affected Party, (B) the Transaction shall be the sole Affected Transaction and
(C) Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement.

 

  (iii)

Notwithstanding anything to the contrary in this Confirmation, the occurrence of
an Amendment Event shall constitute an Additional Termination Event applicable
to the Transaction and, with respect to such Additional Termination Event,
(A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement. “Amendment Event” means that Counterparty amends, modifies,
supplements, waives or obtains a waiver in respect of any term of the Indenture
or the Convertible Notes governing the principal amount, coupon, maturity,
repurchase obligation of Counterparty, redemption right of Counterparty, any
term relating to conversion of the Convertible Notes (including changes to the
conversion rate, conversion rate adjustment provisions, conversion settlement
dates or conversion conditions), or any term that would require consent of the
holders of not less than 100% of the principal amount of the Convertible Notes
to amend (other than, in each case, any amendment or supplement pursuant to
Section 14.07 of the Indenture), in each case, without the consent of Dealer,
such consent not to be unreasonably withheld or delayed.

 

  (iv)

Within three Scheduled Trading Days following any Repayment Event (as defined
below), Counterparty may, at its option, notify Dealer of such Repayment Event
and the aggregate principal amount of Convertible Notes subject to such
Repayment Event (any such notice, a “Repayment Notice”); provided that any such
Repayment Notice shall contain an acknowledgement by Counterparty of its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act and the rules and regulations thereunder,
in respect of the delivery of such Repayment Notice. Upon receipt of any such
Repayment Notice, Dealer shall designate an Exchange Business Day following
receipt of such Repayment Notice (which Exchange Business Day shall be on or as
promptly as reasonably practicable after the related repurchase settlement date
for the relevant Repayment Event) as an Early Termination Date with respect to
the portion of the Transaction corresponding to a number of Options (the
“Repayment Options”) equal to the lesser of (A) the aggregate principal amount
of such

 

23



--------------------------------------------------------------------------------

  Convertible Notes specified in such Repayment Notice, divided by USD 1,000,
and (B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Repayment Options. Any payment hereunder with respect to such
termination (the “Repayment Unwind Payment”) shall be calculated pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated on the basis of an Additional Termination Event having occurred in
respect of a transaction having terms identical to the Transaction but a Number
of Options equal to the number of Repayment Options, as determined by the
Calculation Agent, (2) Counterparty were the sole Affected Party with respect to
such Additional Termination Event, (3) no adjustments to the Conversion Rate
have occurred pursuant to an Excluded Provision, (4) the corresponding
Convertible Notes remain outstanding, (5) the relevant Repayment Event and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred and (6) the
terminated portion of the Transaction were the sole Affected Transaction.
“Repayment Event” means that (i) any Convertible Notes are repurchased or
redeemed (whether in connection with or as a result of a fundamental change,
howsoever defined, or for any other reason) by Counterparty or any of its
subsidiaries, (ii) any Convertible Notes are delivered to Counterparty in
exchange for delivery of any property or assets of Counterparty or any of its
subsidiaries (howsoever described), (iii) any principal of any of the
Convertible Notes is repaid prior to the final maturity date of the Convertible
Notes (other than as a result of an acceleration of the Convertible Notes that
results in an Additional Termination Event pursuant to Section 9(i)(ii)), or
(iv) any Convertible Notes are exchanged by or for the benefit of the “Holders”
(as defined in the Indenture) thereof for any other securities of Counterparty
or any of its subsidiaries (or any other property, or any combination thereof)
pursuant to any exchange offer or similar transaction. For the avoidance of
doubt, any conversion of Convertible Notes (whether into cash, Shares,
“Reference Property” (as defined in the Indenture) or any combination thereof)
pursuant to the terms of the Indenture shall not constitute a Repayment Event.

 

  (j)

Amendments to Equity Definitions.

 

  (i)

Solely in respect of adjustments to the Cap Price pursuant to Section 9(z),
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “that may have a diluting or concentrative effect on the theoretical value
of the relevant Shares” and replacing them with the words “that is the result of
a corporate event involving the Issuer or its securities that has a material
economic effect on the Shares or options on the Shares; provided that such event
is not based on (a) an observable market, other than the market for the Issuer’s
own stock or (b) an observable index, other than an index calculated and
measured solely by reference to Issuer’s own operations.”

 

  (ii)

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) inserting
“(1)” immediately following the word “means” in the first line thereof and
(2) inserting immediately prior to the semi-colon at the end of subsection
(B) thereof the following words: “or (2) the occurrence of any of the events
specified in Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with
respect to that Issuer.”

 

  (iii)

Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
“either party may elect” with “Dealer may elect” and (2) replacing “notice to
the other party” with “notice to Counterparty” in the first sentence of such
section.

 

  (k)

No Setoff. The provisions of Section 2(c) of the Agreement will not apply to the
Transaction. Each party (“X”) waives any and all rights it may have to set off
delivery or payment obligations (whether absolute or contingent, matured or
unmatured, and irrespective of the currency, place of payment or booking of the
obligation) arising under the Agreement or the Transaction against any delivery
or payment obligations of the other party to X, whether arising under the
Agreement, under any other agreement between parties hereto, by operation of law
or otherwise.

 

24



--------------------------------------------------------------------------------

  (l)

Alternative Calculations and Payment on Early Termination, Early Conversion and
on Certain Extraordinary Events. If (a) an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to the Transaction, (b) the Transaction is cancelled or terminated
upon the occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) an Announcement Event,
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control) or (c) an Early Conversion in respect of which a Notice
of Conversion has been delivered by the Counterparty pursuant to Section 9(i)(i)
and, in the case of (a), (b) or (c), if Dealer would owe any amount to
Counterparty pursuant to Section 6(d)(ii) of the Agreement or any Cancellation
Amount pursuant to Article 12 of the Equity Definitions (any such amount, a
“Payment Obligation”), then Dealer shall satisfy the Payment Obligation by the
Share Termination Alternative (as defined below), unless (a) Counterparty gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the date
of the Announcement Event, Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable, of its election that the Share
Termination Alternative shall not apply, (b) Counterparty remakes the
representation set forth in Section 8(f) as of the date of such election and
(c) Dealer agrees, in its sole discretion, to such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) of the Agreement, as the case may be, shall
apply.

 

Share Termination Alternative:    If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment. Share Termination Delivery Property:    A number
of Share Termination Delivery Units, as calculated by the Calculation Agent,
equal to the Payment Obligation divided by the Share Termination Unit Price. The
Calculation Agent shall adjust the Share Termination Delivery Property by
replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price. Share Termination Unit Price:    The
value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent at the time of notification of the
Payment Obligation. For the avoidance of doubt, the parties agree that in
determining the Share Termination Delivery Unit Price the Calculation Agent may
consider the purchase price paid in connection with the purchase of Share
Termination Delivery Property.

 

25



--------------------------------------------------------------------------------

Share Termination Delivery Unit:    One Share or, if the Shares have changed
into cash or any other property or the right to receive cash or any other
property as the result of a Nationalization, Insolvency or Merger Event (any
such cash or other property, the “Exchange Property”), a unit consisting of the
type and amount of such Exchange Property received by holders of all or
substantially all Shares (determined on a per Share basis) (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Nationalization, Insolvency or
Merger Event, as determined by the Calculation Agent. Failure to Deliver:   
Applicable Other applicable provisions:    If Share Termination Alternative is
applicable, the provisions of Sections 9.8, 9.9, 9.11 and 9.12 (as modified
above) of the Equity Definitions and the provisions set forth opposite the
caption “Representation and Agreement” in Section 2 will be applicable, except
that all references in such provisions to “Physically-settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units”. “Share Termination
Settled” in relation to the Transaction means that Share Termination Alternative
is applicable to the Transaction.

 

  (m)

Governing Law; Waiver of Jury Trial. This Confirmation will be governed by and
construed in accordance with the laws of the State of New York (without
reference to choice of law doctrine). Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to the Transaction. Each party
(i) certifies that no representative, agent or attorney of either party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into the Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

  (n)

Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, the Shares (“Hedge Shares”) acquired by Dealer for the
purpose of effecting a commercially reasonable hedge of its obligations pursuant
to the Transaction cannot be sold in the public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election:
(i) in order to allow Dealer to sell the Hedge Shares in a registered offering,
make available to Dealer an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and (A) enter into a
customary agreement, in form and substance reasonably satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered
secondary offering of similar size, (B) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities of a similar
size, (C) provide disclosure opinions of nationally recognized outside counsel
to Counterparty reasonably acceptable to Dealer, (D) provide other customary
opinions, certificates and closing documents customary in form for registered
secondary offerings of equity securities of a similar size and (E) afford Dealer
a reasonable opportunity to conduct a “due diligence” investigation with respect
to Counterparty customary in scope for underwritten offerings of equity
securities of a similar size; provided, however, that if the items referred to
in clause (i) are not completed within a commercially reasonable time, or if
Dealer, in its commercially reasonable discretion, is not satisfied with access
to due diligence materials, the

 

26



--------------------------------------------------------------------------------

  results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty,
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of a similar size, in form and substance satisfactory to Dealer,
including customary representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to Dealer, due diligence rights (for
Dealer or any designated buyer of the Hedge Shares from Dealer), and obligations
to use commercially reasonable efforts to obtain opinions and certificates and
such other documentation as is customary for private placement agreements for
private placements of equity securities of a similar size, all satisfactory to
Dealer (in which case, the Calculation Agent shall make any adjustments to the
terms of the Transaction that are necessary, in its commercially reasonable
judgment, to compensate Dealer for any discount from the public market price of
the Shares incurred on the sale of Hedge Shares in a private placement) of
similar size, or (iii) purchase the Hedge Shares from Dealer at the then-current
market price on such Exchange Business Days, and in the amounts and at such
time(s), requested by Dealer. This Section 9(n) shall survive the termination,
expiration or early unwind of the Transaction.

 

  (o)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (p)

Right to Extend. Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines that such action is
reasonably necessary to preserve a commercially reasonable hedging position or
hedge unwind activity hereunder in light of existing liquidity conditions in the
cash market, the stock loan market or other relevant market or to enable Dealer
to effect purchases of Shares in connection with a commercially reasonable
hedging position, hedge unwind or settlement activity hereunder in a manner that
would, if Dealer were Counterparty or an affiliated purchaser of Counterparty,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer.

 

  (q)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

  (r)

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

27



--------------------------------------------------------------------------------

  (s)

Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i)

promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of the types and
amounts of consideration actually received by holders of Shares upon
consummation of such Merger Event (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

 

  (ii)

(A) Counterparty shall give Dealer commercially reasonable advance (but in no
event less than one Exchange Business Day) written notice of the section or
sections of the Indenture and, if applicable, the formula therein, pursuant to
which any adjustment will be made to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer and (B) promptly
following any such adjustment, Counterparty shall give Dealer written notice of
the details of such adjustment.

 

  (t)

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (u)

Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Counterparty
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.

 

  (v)

Early Unwind. (A) In the event that Counterparty fails to deliver to Dealer
opinions of counsel as required pursuant to Section 9(a), or (B) to the extent
the transactions contemplated in the Exchange Agreements are not consummated for
any reason, in each case by 5:00 p.m. (New York City time) on the third Business
Day immediately following the Premium Payment Date, or such later date as agreed
upon by the parties (the Premium Payment Date or such later date the “Early
Unwind Date”), the Transaction or, in the cause of clause (B) above, a
corresponding portion of the Transaction, shall automatically terminate (the
“Early Unwind”), on the Early Unwind Date and (i) the Transaction, or portion
thereof in the case of clause (B) above, and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction, or portion
thereof, shall be cancelled and terminated, and Counterparty shall pay to Dealer
an amount in cash equal to the aggregate amount of commercially reasonable costs
and expenses relating to the unwinding of Dealer’s commercially reasonable
hedging activities in respect of the Transaction, or portion thereof, so
terminated (including commercially reasonable market losses incurred in
reselling any Shares purchased by Dealer or its affiliates in connection with
such commercially reasonable hedging activities, unless Counterparty agrees to
purchase any such Shares at the cost at which Dealer purchased such Shares) or,
at the election of Counterparty, deliver to Dealer Shares with a value equal to
such amount, as determined by the Calculation Agent, in which event the parties
shall enter into customary and commercially reasonable documentation relating to
the registered or exempt resale of such Shares (provided that the aggregate
amount of Shares deliverable pursuant

 

28



--------------------------------------------------------------------------------

  to this Section 9(v) shall not exceed 824,1504), and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction, or portion thereof, so terminated either prior to or after the
Early Unwind Date. Each of Dealer and Counterparty represents and acknowledges
to the other that, upon an Early Unwind, all obligations with respect to the
Transaction, or portion thereof, so terminated shall be deemed fully and finally
discharged. For the avoidance of doubt, it is intended that payments pursuant to
this Section 9(v) shall be made solely in respect of the terminated portion of
the Transaction.

 

  (w)

Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

  (x)

Tax Matters. For the purpose of Section 4(a)(i) and 4(a)(ii) of the Agreement,
each party agrees to deliver the following documents, as applicable, (i) an
executed United States Internal Revenue Service Form W-9 or W-8ECI (or any
successor of such Forms) (a) upon execution of this Transaction, (b) promptly
upon reasonable demand of the other party and (c) promptly upon learning that
the information on any such previously delivered form is inaccurate or incorrect
and (ii) such other forms or documents that may be required or reasonably
requested by the other party in order to allow such party to make a payment
under the Agreement without any deduction or withholding for or on account of
any tax or with such deduction or withholding at a reduced rate.

 

  (y)

US QFC Protocol. Each party hereby agrees that the terms of the ISDA 2018 U.S.
Resolution Stay Protocol (the “ISDA U.S. Stay Protocol”) are incorporated into
and form a part of this Agreement, and this Agreement shall be deemed a Protocol
Covered Agreement for purposes thereof. For purposes of incorporating the ISDA
U.S. Stay Protocol, Dealer shall be deemed to be a Regulated Entity and
Counterparty shall be deemed to be an Adhering Party.

 

  (z)

Other Adjustments Pursuant to the Equity Definitions. Notwithstanding anything
to the contrary in this Confirmation, solely for the purpose of adjusting the
Cap Price, the terms “Potential Adjustment Event,” “Merger Event,” and “Tender
Offer” shall each have the meanings assigned to such term in the Equity
Definitions (as amended by Section 9(j)(i)), and upon the occurrence of a Merger
Date, the occurrence of a Tender Offer Date, or declaration by Counterparty of
the terms of any Potential Adjustment Event, respectively, as such terms are
defined in the Equity Definitions, the Calculation Agent shall determine in a
commercially reasonable manner whether such occurrence or declaration, as
applicable, has had a material economic effect on the Transaction and, if so,
shall adjust the Cap Price to preserve the fair value of the Options; provided
that in no event shall the Cap Price be less than the Strike Price; provided
further that any adjustment to the Cap Price made pursuant to this Section 9(z)
shall be made without duplication of any other adjustment hereunder (including,
for the avoidance of doubt, adjustment made pursuant to the provisions opposite
the captions “Method of Adjustment,” “Consequences of Merger Events / Tender
Offers” and “Consequences of Announcement Events” in Section 3 above).

 

  (aa)

CARES Act. Counterparty acknowledges that the Transaction may constitute a
purchase of its equity securities. Counterparty further acknowledges that,
pursuant to the provisions of the Coronavirus Aid, Relief and Economic Security
Act (the “CARES Act”), the Counterparty would be required to agree to certain
time-bound restrictions on its ability to purchase its equity securities if it
receives loans, loan guarantees or direct loans (as that term is defined in the
CARES Act)

 

 

4 

To be equal to the Number of Shares.

 

29



--------------------------------------------------------------------------------

  under section 4003(b) of the CARES Act. Counterparty further acknowledges that
it may be required to agree to certain time-bound restrictions on its ability to
purchase its equity securities if it receives loans, loan guarantees or direct
loans (as that term is defined in the CARES Act) under programs or facilities
established by the Board of Governors of the Federal Reserve System for the
purpose of providing liquidity to the financial system (together with loans,
loan guarantees or direct loans under section 4003(b) of the CARES Act,
“Governmental Financial Assistance”). Accordingly, Counterparty represents and
warrants that it has not applied for, and has no present intention to apply,
prior to the termination or settlement of this Transaction, for Governmental
Financial Assistance under any governmental program or facility that (a) is
established under the CARES Act or the Federal Reserve Act, as amended, and
(b) requires, as a condition of such Governmental Financial Assistance, that the
Counterparty agree, attest, certify or warrant that it has not, as of the date
specified in such condition, repurchased, or will not repurchase, any equity
security of Counterparty.

 

  (bb)

[________]5

 

 

5 

Appropriate Dealer boilerplate to come, as applicable.

 

30



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

 

Very truly yours,                [Dealer]   By:  

                 

  Authorized Signatory   Name:

Accepted and confirmed

as of the Trade Date:

 

Q2 Holdings, Inc. By:  

                 

Authorized Signatory Name: